Case:18-15046-JGR Doc#:26 Filed:02/06/19                Entered:02/06/19 12:25:19 Page1 of 1



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF COLORADO

In re:                                            )
                                                  )
DUKES, PENELOPE SANDERS                           )   CASE NO. 18-15046-JGR
XXX-XX-8858                                       )   CHAPTER 7
                                                  )
                                                  )
                                                  )
         Debtor(s).                               )


     ORDER APPROVING APPLICATION TO EMPLOY PROFESSIONAL PERSON


      THE COURT HAVING BEEN INFORMED concerning the Trustee’s Application to
Employ Professional Person, good cause appearing therefor, no additional notice being required,

       IT IS HEREBY ORDERED that the Trustee is authorized to hire Dennis & Company, P.C.
as an Accountant to perform services related to any tax issue regarding this estate including but not
limited to filing all necessary state and federal tax returns on behalf of the Estate. NO
COMPENSATION SHALL BE PAID WITHOUT PRIOR COURT APPROVAL UPON AN
ADDITIONAL APPLICATION FOR COMPENSATION.


DATED THIS          February 6        , 2019.




                                                      BY THE COURT:



                                                      ___________________________________
                                                             _______
                                                                   __________
                                                      United States
                                                             State   Bankruptcy
                                                                tees Bankruptc Judge
                                                      Hon. Joseph G. Rosania, Jr.
